IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MARIA EILEEN BRATTON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-4923

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 5, 2015.

An appeal from the Circuit Court for Duval County.
Mark Hulsey, III, Judge.

Nancy A. Daniels, Public Defender, and David A. Henson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.



WOLF, J.

      In this Anders * appeal, appellant raises two minor sentencing errors. She

argues the trial court erred in imposing a $100 sheriff’s investigatory cost because

there was no request for that cost on the record. She further argues the court erred

in imposing a public defender lien because the court did not inform her of her right


* Anders v. California, 386 U.S. 738 (1967).
to a hearing to dispute the amount. Appellant preserved these issues through a

motion filed pursuant to Florida Rule of Appellate Procedure 3.800(b). The trial

court purported to grant the motion and strike the cost and lien. However, because

the court ruled on the motion more than sixty days after the motion was filed, the

motion was deemed denied, and the order was a nullity. Johnson v. State, 149 So.
3d 732, 733 n.2 (Fla. 1st DCA 2014).

      Having been given the opportunity to respond pursuant to Harrison v. State,

146 So. 3d 76, 80-81 (Fla. 1st DCA 2014), the State concedes error. Thus, we

strike the sheriff’s investigatory cost because there was no request for that cost on

the record. See Vaughn v. State, 65 So. 3d 138, 139 (Fla. 1st DCA 2011) (striking

sheriff’s investigatory costs because there was “no record evidence that they were

requested or documented by the State” as required by section 938.27, Florida

Statutes).

      We also strike the public defender lien and remand with instructions that the

trial court advise appellant of her right to contest the amount of the lien. See

Harrison, 146 So. 3d at 79 (finding where the trial court fails to give the defendant

the “‘opportunity to object’ to the cost of defense . . . we are constrained to reverse

this [ ] cost and remand for the trial court to advise Appellant of his right to a

hearing to contest the amount of the indigent legal assistance lien”); § 938.29(5),




                                          2
Fla. Stat.; Fla. R. Crim. P. 3.720(d)(1). Appellant’s judgment and sentence are

otherwise affirmed.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED with

instructions.

BENTON and MAKAR, JJ., CONCUR.




                                      3